Citation Nr: 1126651	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine for the period before January 22, 2009.

2.  Entitlement to a rating in excess of 40 percent for DDD of the lumbosacral spine for the period beginning January 22, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  The Veteran has additional duty in the National Guard.

The matters on appeal before the Board of Veterans' Appeals (Board) arise from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; however, jurisdiction of these claims is with the Winston-Salem, North Carolina RO.

In a May 2010 decision, the Board, in pertinent part, denied a rating in excess of 20 percent for DDD of the lumbosacral spine for the period before January 22, 2009 and for a rating in excess of 40 percent for the period beginning January 22, 2009.  The Veteran appealed the Board's decision as to these claims for service connection to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for partial remand vacating the Board's decision as to these claims for higher ratings for the Veteran's service-connected DDD of the lumbosacral spine, for the periods before and beginning January 22, 2009 and remanding these matters to the Board for compliance with instructions in the Joint Motion.  The appeal as to the remaining issues of entitlement to a compensable rating for tinea unguium was dismissed by the Court.

The issue of a total rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

In the November 2010 Joint Motion, the parties agreed that a remand was required because a VA spine examination provided to the Veteran in January 2009 was  inadequate.  Specifically, they agreed that it was not clear whether the reported range of motion test results took into consideration limitations due to pain, or if there was any additional limitation of motion due to pain.  The parties agreed that an addendum should be obtained to clarify if there was actual limitation of motion of the Veteran's lumbar spine due to pain or provide the Veteran with a new VA examination.  

In addition, the parties agreed that the Board provided an inadequate statement of reasons and basis because the Board did not specifically address whether the Veteran was entitled to a higher disability rating due to functional  loss as the result of pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45 factors and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995) and because the Board did not sufficiently consider the evidence in support of extraschedular consideration pursuant to 38 C.F.R  § 3.321(b). 

In a May 2011 letter, the Veteran's attorney asserts that since the last examination is two years old, returning the January 2009 VA examination for an addendum without physically examining the Veteran would result in another inadequate examination, and therefore, requests a new VA examination.

In light of the above, the Board finds that to ensure that the record reflects the current severity of the Veteran's service-connected DDD of the lumbosacral spine, an additional examination is warranted, with findings responsive to all applicable rating criteria, both orthopedic and neurological.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, given the contentions in the Joint Motion that the Veteran indicated during a January 2009 VA examination that he retired due in part to his back disability, and findings that his back condition had "significant" effects on his usual occupation and a "moderate effect" on his ability to complete chores; on remand, the RO should also adjudicate whether these claims meet the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA spine examination, by an examiner with the appropriate expertise.  The claims folder must be made available to the examiner performing the examination, and that examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected DDD of the lumbosacral spine.

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability-to include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  All neurological manifestations should be described in detail.

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.

Lastly, the examiner should describe functional impairments as they affect his employment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.


2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate the claims for higher ratings for DDD of the lumbosacral spine before and beginning on January 22, 2009 on appeal in light of all pertinent evidence and legal authority, to include consideration of all applicable diagnostic codes.  The RO must document its specific consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 factors and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  Also, the RO must discuss whether additional "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), and address whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




